Citation Nr: 0503914	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  98-05 396	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a right knee disability, characterized as chondromalacia and 
degenerative joint disease, due to a gunshot wound.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of gunshot wound to the right lateral 
thigh, muscle group XIV.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to March 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1997 and December 1999 rating 
decisions of the Phoenix, Arizona Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In March 2001, the Board remanded the veteran's case, 
pertinent to his right knee disability, for further 
development.  

In January 2004, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  In September 2004, the 
RO notified the veteran by letter that the tape of the 
hearing was lost prior to transcription of his testimony, and 
another personal hearing was offered.  In that letter, the RO 
stated that if the veteran did not respond within 30 days, 
the Board would assume that the veteran did not want a 
hearing and would proceed accordingly.  Later, in the same 
month, that letter was returned undeliverable.  Subsequently, 
the Board made internal inquiry as to an updated address.  In 
October 2004, the Board then sent the same letter to the 
veteran's last known address.  That letter was not returned 
and the veteran has not responded, therefore, the Board has 
concluded that the veteran wishes to proceed without another 
hearing.  

The issue of an initial evaluation in excess of 10 percent 
for residuals of gunshot wound to the right lateral thigh, 
muscle group XIV is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The veteran's right knee disability is manifested by 
subjective complaints of occasional locking and occasional 
stiffness, objective findings include chondromalacia, pain on 
motion, marked subpatellar crepitation, some tenderness, and 
slight synovial effusion, with no evidence of instability or 
recurrent subluxation.  X-ray evidence of arthritis of the 
right knee is shown.  Range of right knee motion is from 3 
degrees to 100 degrees.

3.  The evidence does not establish that right knee 
disability requires frequent hospitalization or causes a 
marked interference with employment beyond that contemplated 
in the schedular standards.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for service-connected degenerative joint disease and 
chondromalacia of the right knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.20, 4.71a, 
Part 4, Diagnostic Codes 5003, 5010, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letters dated in January 2002 and June 2003, the RO 
advised the veteran of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his increased rating claims, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

Rating decisions dated in August 1997 and December 1999, the 
December 1999 statement of the case (SOC), May 2001 SOC, the 
June 2002 supplemental statement of the case (SSOC), the June 
2003 SSOC, and the July 2003 SSOC collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claims for increase.  The June 2002 SSOC specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

Service medical records, and treatment records from the VA 
medical facility in Phoenix are of record.  The veteran was 
afforded examinations for VA purposes in December 1998, May 
2002, July 2002, and April 2003.  In October 2004, the RO 
offered the veteran another personal hearing, but the veteran 
did not respond.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


Factual Background

The veteran asserts that he is entitled to an increased 
evaluation for his service-connected right knee disability.  
During service, the veteran inadvertently shot himself, 
receiving a gunshot wound to his right lateral thigh; the 
entrance wound was located approximately six inches above his 
knee.  In January 1975, the Medical Review Board diagnosed 
the veteran with degenerative joint disease of the lateral 
compartment of the right knee, secondary to the gunshot 
wound, and moderately severe chondromalacia of the patella of 
the right knee.  

In July 1975, the RO granted service connection for 
degenerative joint disease of the lateral component of the 
right knee, and chondromalacia of the right knee, assigning a 
10 percent evaluation, effective from March 1975.  The RO did 
not rate the thigh injury resulting from the gunshot wound.

In May 1997, the veteran filed an increased rating claim for 
his service connected chondromalacia and degenerative joint 
disease of the right knee.

In an August 1997 rating decision, the RO continued the 
denial of an evaluation in excess of 10 percent for the 
veteran's right knee disability.  In December 1999, the RO 
found clear and mistakable error in July 1975 and August 1997 
rating decisions, in failing to establish service connection 
for residuals of gunshot wound to the right thigh.  Thus, 
service connection for such disability was established, and 
the RO assigned a 10 percent evaluation, effective from March 
1975.  The 10 percent evaluation for residuals of right thigh 
injury has remained in effect since that time.

In May 2000, the veteran underwent right knee arthroscopic 
exploration at the VA hospital.

In August 2000, x-rays of the right knee showed mild 
degenerative changes with marginal spur formation.  The x-
rays also showed old metallic foreign bodies projected in the 
lateral femoral condyle, as well as in the proximal tibia.  
There was no definite radiographic evidence of effusion.  

According to a June 2001 VA physician note, the veteran had 
complaints of continued right knee pain.  He also stated that 
his right knee locked up twice in the 2 days prior.  On 
examination, there was no effusion or pain upon palpation of 
the knee joint.  There was decreased range of motion 
secondary to pain.  Assessment was right knee pain, status 
post gunshot wound, with probable internal derangement.  Also 
in the same month, the veteran presented again to the VA with 
complaints of increased right knee pain.  On examination, the 
right knee range of motion was from five degrees to 95 
degrees.  The ligaments were stable, and effusion was grade 
2/5.  X-rays of the right knee revealed an old gunshot wound 
tract, and lateral femoral condyle and tibial plateau, with 
early lateral degenerative joint disease.  During the visit, 
the veteran's knee was injected with Kenalog.  The treating 
examiner noted that the veteran might ultimately require 
unicompartmental arthroplasty.

According to a May 2002 VA nursing assessment, the veteran 
requested medication for chronic right knee pain.  The 
veteran reportedly used medication very sporadically.

In May 2002, the veteran presented for a VA examination with 
complaints of progressive pain, swelling, and stiffness of 
the right knee.  He reported locking of the right knee, at 
least every two months.  He also described frequent 
collapsing.  The veteran stated that he was not able to climb 
stairs or squat.  He was able to walk approximately one-half 
mile.  He reportedly used a knee brace on a regular basis, 
and a cane, on occasion.  The veteran's medications included 
naproxen and hydrocodone for knee pain.  On examination, the 
examiner noted an obvious limp with limited motion.  The 
veteran could not squat due to right knee pain.  There was a 
small bullet-wound entry site in the outer distal right 
thigh.  There was some swelling in his right leg, presumably 
related to the brace.  Range of motion of the right knee was 
from three to 100 degrees.  Patella was well-located, and 
there was fairly marked subpatellar crepitation.  Tenderness 
was present along the medial joint line and lateral joint 
line.  The right knee was in valgus of approximately 7 
degrees.  There was no varus or valgus instability and the 
right knee ligaments were intact.  Drawer's sign, Lachmann's 
testing, and pivot shift sign were negative.  There was 
synovial effusion, grade 2/5.  Impression was post-traumatic 
degenerative arthritis of the right knee, in spite of the 
relatively normal arthroscopy in 2000.  The examiner noted 
that on repeated use, flare up, or exacerbation, there was 
additional functional loss and decreased range of motion.  

In July 2002, the veteran presented himself for a VA 
examination with right knee complaints.  He reported no 
complaints regarding his right thigh, specifically no pain or 
swelling of the thigh.  He wore a soft knee brace on his 
right knee.  Examination of the right thigh revealed a small 
bullet-wound entry site on the outer distal thigh, with no 
exit scar.  There was slight atrophy of his right thigh.  The 
examiner noted that muscle testing of the right thigh muscles 
would most likely be inaccurate due to right knee pain, 
however testing was still conducted.  Groups 13, 14, 15 rated 
at 4 out of 5.  Measurement of the right thigh at 10 
centimeters proximal to the patella was 53 centimeters, with 
the right knee measuring 44.5 centimeters.

Right knee range of motion testing revealed flexion from 3 to 
100 degrees.  The patella was well-located, and there was 
fairly marked subpatellar crepitation.  There was tenderness 
along the medial joint line as well as lateral joint line.  
Right knee was valgus of about 7 degrees, however the 
ligaments were intact.  There was slight synovial effusion.

In April 2003, the veteran underwent another VA examination.  
He presented with a limp on the right, which he associated to 
his right knee pain.  The veteran reportedly had no right 
thigh symptoms (pain or swelling), and no symptoms in the 
scar region.  He reported some muscle soreness medially and 
laterally, indicating the distal quarter of the right thigh.  
He used a soft brace with metal stays on the side, and a 
cane, on occasion.  The examiner noted moderate limp on the 
right side with complaints of right knee pain.  Slight 
tenderness on the lateral thigh below, and tenderness just 
above the knee.  Diagnosis was healed gunshot wound to the 
right thigh.  The examiner described the veteran's functional 
impairment of the right thigh as mild-plus with slight 
atrophy.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The intent of the Ratings Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability, and to recognize actually painful, unstable, or 
malaligned joints due to healed injury as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

I.  Right Knee

The veteran's service-connected right knee disability is 
currently rated as 20 percent disabling, under the provisions 
of Diagnostic Code 5010.

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. (DC 5200, etc.) 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2004).

There are x-ray findings of arthritis in the veteran's right 
knee.  This arthritis is to be evaluated based on limitation 
of motion.  According to VA standards, normal range of motion 
of the knee is from 0 degrees extension to 140 degrees 
flexion.  See 38 C.F.R. § 4.71, Plate II (2004).  

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a noncompensable evaluation; flexion limited to 45 
degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees (10 percent); extension limited to 15 degrees (20 
percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
also provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).

Separate evaluations under Diagnostic Code 5260 (limitation 
of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may be assigned.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

An evaluation in excess of the currently assigned 20 percent 
evaluation for right knee arthritis would require evidence of 
greater limitation of function than that currently 
demonstrated.  On recent examination in July 2002, the 
veteran's right knee range of motion was from 3 to 100 
degrees, which would warrant a noncompensable rating under 
appropriate limitation of motion codes.  

The Board acknowledges the veteran's continued complaints of 
pain and objective findings clearly indicate functional loss 
due to pain.  Notwithstanding, the currently assigned 20 
percent evaluation is greater than the objective evidence of 
limitation of motion warrants.  Accordingly, in terms of 
functional limitations attributable to the veteran's right 
knee arthritis, the Board does not find adequate pathology or 
symptoms that would warrant an evaluation in excess of 20 
percent.  See DeLuca, supra.

The Board has examined all other diagnostic codes pertinent 
to the knees.  While there was fairly marked subpatellar 
crepitation, there was no evidence of varus or valgus 
instability (drawer sign, Lachmann's testing, and pivot shift 
signs were all negative).  As there is no current evidence of 
instability of the right knee, Diagnostic Code 5257 is not 
applicable.  There is also no evidence of ankylosis of the 
knee, or malunion or nonunion of the tibia and fibula, 
therefore, Diagnostic Codes 5256 and 5262 are not applicable.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign higher ratings.

Finally, to accord justice in exceptional cases where 
evaluations provided by the Ratings Schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's service-connected 
right knee disability.  There is no objective evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the right knee disability that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating. 


ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected right knee disability is denied.  


REMAND

As noted above, the veteran's 10 percent evaluation for 
residuals of a gunshot wound to the right thigh, under 
Diagnostic Code 5314, has remained in effect since March 
1975.  Because the appeal ensues from the veteran's 
disagreement with the evaluation assigned in connection with 
the original grant of service connection for residuals of 
gunshot wound to the right thigh, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

A January 1975 Medical Board Report reflects that the self-
inflicted gunshot wound entered the lateral right thigh at 
the middle third.  It traversed through the knee joint 
itself, through the lateral medial plateaus and there was a 
.38 caliber bullet in the middle third of the medullary 
canal, right tibia.  Though the veteran underwent a VA 
muscles examination in April 2003, the muscle group(s) 
affected by the gunshot wound were not identified.  

Accordingly, this case is REMANDED as follows:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
for the purpose of identifying the 
muscles damaged by the service-connected 
gunshot wound that entered the right 
lateral thigh.  All necessary tests and 
studies should be performed.

Each muscle group affected by the gunshot 
wound should be identified and the 
residual muscle damage should be 
assessed.  See 38 C.F.R. § 4.56 (2004).  
The veteran's claims folder should be 
available for review in conjunction with 
the examination.  The examiner should 
reconcile any findings with the service 
medical records (including the Medical 
Board Report) and the April 2003 VA 
examination report.  All findings should 
be set forth in a clear and logical 
manner on the examination report and it 
would be helpful if the examiner would 
cite to information or evidence relied 
upon in making any determination.  

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should adjudicate the issue of 
entitlement to and increased rating for 
residuals of a gunshot wound to the right 
thigh.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2004).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


